January 15, 2013




                                  JUDGMENT

                 The Fourteenth Court of Appeals
 TREVOR D. REES-JONES AND DEVON ENERGY PRODUCTION CO., LP,
                          Appellants

NO. 14-11-00470-CV                           V.

                        D. BOBBITT NOEL, JR., Appellee
                      ________________________________

       Today the Court heard the parties’ joint motion to vacate the judgment
signed by the court below on June 20, 2011, and remand. Having considered the
motion and found it meritorious, we vacate the judgment signed June 20, 2011, and
remand the cause to the trial court for rendition of judgment in accordance with the
parties’ agreement.
       We further order that each party shall pay its costs by reason of this appeal.
      We further order that Trevor D. Rees-Jones, and his surety, U.S. Specialty
Insurance Company, be discharged and released from liability under the First
Amended Supersedeas Bond of Trevor D. Rees-Jones and order the Clerk of the
127th District Court to return the bond to counsel for Trevor D. Rees-Jones.
        We further order that Devon Energy Production Company, L.P., and its
surety, U.S. Specialty Insurance Company, be discharged and released from
liability under the First Amended Supersedeas Bond of Devon Energy Production
Company, L.P. and order the Clerk of the 127th District Court to return the bond to
counsel for Devon Energy Production Company, L.P.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.